DETAILED ACTION 
Claims 1-21, submitted on August 25, 2020, are pending in the application and are subject to a requirement for a species election as set forth below.  No claim is allowed.  
Election/Restriction 
This application contains claims directed to the following patentably distinct species:  The “one or more additional terpenes or terpenoids” recited in claims 10-18.  The species are independent or distinct as evidenced by their unique chemical structures.  In addition, these species are not obvious variants of each other based on the current record.  There is a search or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the species have acquired a separate status in the art in view of their different classification; (b) the species have acquired a separate status in the art due to their recognized divergent subject matter; (c) the species require a different field of search (for example, searching different classes/subclasses or commercial databases, or employing different search queries); (d) the prior art applicable to one species would not likely be applicable to the other claimed species; and (e) the species are likely to raise different questions of enablement under 35 U.S.C. 112.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, applicant is required to elect one of claims 10-18 as a species for initial examination.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic 
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628